Exhibit 99.1 Instructure Reports Fourth Quarter and Full Year 2015 Financial Results ●Total Full Year 2015 Revenue of $73.2 Million, Up 65% Year-Over-Year SALT LAKE CITY (February 9, 2016) – Instructure, Inc. (NYSE: INST), a leading software-as-a-service (SaaS) technology company that makes software that makes people smarter, today announced its financial results for the fourth quarter and full year ended December 31, 2015. “Instructure had an excellent year in 2015, driven by continued adoption of our learning management platform in all markets we serve - higher education, K-12, international and corporate,” said Josh Coates, CEO at Instructure. “We also delivered strong year-over-year revenue growth of 59% and 65% for the fourth quarter and full year 2015, respectively,” continued Coates. “We remain focused on our path to profitability as demonstrated by the year-over-year gross margin improvements for both the fourth quarter and the full year and over 900 bps of year-over-year improvements in Non-GAAP gross margin for the full year of 2015.” Fourth Quarter and Full Year Financial Summary (in thousands, except per share data) Three Months Ended December 31, Year Ended Ended December 31, Revenue $ Gross Margin GAAP % Non-GAAP(1) % Operating Loss GAAP ) Non-GAAP(1) Net Loss GAAP ) Non-GAAP(1) EPS GAAP(2) $ ) $ ) $ ) $ ) Non-GAAP(1)(2) $ ) $ ) $ ) $ ) Non-GAAP financial measures exclude stock-based compensation, payroll taxes related to equity transactions, amortization of acquisition related intangibles, and change in fair value of the warrant liability. Q4 and FY 2015 GAAP share count was 16.4M and 8.8M, respectively, due to the conversion of redeemable convertible preferred shares into common stock, which occurred on the closing of Instructure’s IPO on November 18, 2015.Non-GAAP share count assumes the conversion of the redeemable convertible preferred shares to common stock occurred at the beginning of the annual period.
